Exhibit 10.8
 
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT dated as of _______, 20____, (the “Award
Document”) between DYCOM INDUSTRIES, INC., a Florida corporation (the
“Company”), and _____________________ (the “Participant”).
 
WHEREAS, the Participant is a non-employee director of the board of directors
(the “Board”) of the Company and, pursuant to the Company’s 2007 Non-Employee
Directors Equity Plan (the “Plan”) and subject to the terms and conditions
hereinafter set forth, the Company desires to grant the Participant a certain
number of restricted stock units (“RSUs”) entitling the Participant to receive
shares of common stock, par value $0.33 1/3 per share, of the Company;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.  
Definitions; Incorporation of Plan Terms.

 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan, a copy of which is attached hereto.  This Award
Document and the RSUs granted hereunder shall be subject to the Plan, the terms
of which are incorporated herein by reference, and in the event of any conflict
or inconsistency between the Plan and this Award Document, the Plan shall
govern.
 
2.  
Grant of RSUs.

 
Subject to the terms and conditions contained herein and in the Plan, the
Company hereby grants the Participant the number of RSUs specified at the foot
of the signature page hereof.  Each RSU will entitle the Participant to one
Share.  The actual number of Shares that the Participant receives will be
subject to the terms and conditions of the Plan and this Award Document.  For
purposes of the Plan and this Award Document, the Date of Grant is the date
specified at the foot of the signature page hereof.
 
3.  
Vesting of RSUs.

 
(a)   Unless previously vested or forfeited in accordance with the terms and
conditions contained herein and in the Plan or this Award Document, the Shares
underlying the RSUs shall vest and become non-forfeitable on
________________________ (each, a “Vesting Date”), provided that the Participant
is a member of the Board on the applicable Vesting Date.
 
(b)   In the event that the Participant separates from service with the Board by
reason of (i) Disability, (ii) death or (iii) retirement in accordance with
either the Company’s Amended and Restated By-laws or any retirement policy then
in effect for Board members (“Retirement”), any outstanding RSUs held by the
Participant shall, to the extent not yet vested, be immediately vested as of the
date of such separation.
 
(c)   Unless otherwise determined by the Administrator in its sole discretion,
in the event that the Participant separates from service with the Board for any
reason other than Disability, death or Retirement, any outstanding RSUs that are
not vested at the date of such separation shall be cancelled and terminated
without any payment.
 
(d)   Pursuant to such procedures established by the Administrator, the Company
will issue Shares to the Participant in settlement of the vested portion of the
RSUs, in whole Shares, on the applicable Vesting Date (rounded up or down to the
nearest whole share).  The number of Shares issued to the Participant shall
equal the number of RSUs that vested on the Vesting Date.
 
4.  
Nontransferability of the RSUs.

 
RSUs may not be sold, pledged, assigned, transferred or disposed of except by
will or the laws of descent and distribution or pursuant to a domestic relations
order.  Such transfers are subject to the terms and conditions of the Plan and
this Award Document.  Subject to the Company’s shareholding requirement, the
restrictions on transferability set forth above shall not apply after the date
that such RSUs become vested and are paid in Shares.
 
5.  
Rights as a Stockholder.

 
The Participant shall not have any rights as a shareholder with respect to the
Shares underlying any RSU until such Shares have been issued and delivered to
the Participant in such manner as the Company, in its sole discretion, shall
deem appropriate.  No adjustment shall be made for dividends or distributions or
other rights in respect of any Share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof.
 
6.  
Deferral Elections

 
The Participant shall be eligible to make a one time irrevocable election to
defer settlement of all or a portion of the RSUs that would otherwise be settled
on the applicable Vesting Date (a “Deferral Election”).  To make a Deferral
Election, the Participant must complete an election form approved by the
Administrator and return such form to the Company in the time and manner
communicated to the Participant by the Administrator.  A Deferral Election must
comply with the applicable procedures established by the Administrator from time
to time.  Notwithstanding anything in this Section 6 to the contrary, if the
Administrator determines that a Deferral Election is not made as of the last
date for submitting an election form, such election shall be null and void and
the Shares (if any) issuable to the Participant under this Award Document shall
be issued on the applicable Vesting Date.
 
7.  
Notices.

 
All notices and other communications under this Award Document will be in
writing and will be given by hand delivery to the other party or by facsimile,
first class mail, overnight courier, or registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Participant:
 
at the last known address on record at the Company.


If to the Company:
 
11770 U.S. Highway 1, Suite 101
 
Palm Beach Gardens, Florida 33408
 
Attention:  General Counsel
 


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 7.  Notice and
communications shall be effective when actually received by the addressee.
 
8.  
Governing Law.

 
The interpretation, performance and enforcement of this Award Document shall be
construed in accordance with and subject to the laws of the State of Florida.
 
9.  
Severability.

 
If any provision of this Award Document is held to be illegal or invalid for any
reason, such illegality or invalidity will not affect the remaining provisions
of this Award Document, but this Award Document shall be construed and enforced
as if such illegal or invalid provision had never been included herein.
 
10.  
Corporate Changes; Changes in Capitalization.

 
(a) Neither the Plan nor this Award Document shall affect or restrict in any way
the right or power of the Company or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Company, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock (including, without
limitation, the RSUs), or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the assets or business of the Company, or
any other corporate act or proceeding, whether of a similar character or
otherwise.
 
(b)           Notwithstanding any provision of the Plan or any Award Document,
the number and kind of shares authorized for issuance under the Plan will be
equitably adjusted in the case of a stock-split, and may be equitably adjusted
in the sole discretion of the Administrator in the event of a stock dividend,
recapitalization, reorganization, merger, consolidation, extraordinary dividend,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below Fair Market Value or
other similar corporate event affecting the Common Stock in order to preserve,
but not increase, the benefits or potential benefits intended to be made
available under the Plan.  In addition, upon the occurrence of any of the
foregoing events, the number and kind of shares subject to any outstanding
Awards may be equitably adjusted (including by payment of cash to the
Participant) in the sole discretion of the Administrator, and will be equitably
adjusted in the case of a stock-split, in order to preserve the benefits or
potential benefits intended to be made available to the Participant.  Subject to
the terms hereof, such adjustments shall be made by the Administrator, in its
sole discretion, and such determination shall be final and binding on all
parties.  Unless otherwise determined by the Administrator, such adjusted Awards
shall be subject to the same restrictions and vesting or settlement schedule to
which the underlying Award is subject.
 
11.  
Exchange Act.

 
Notwithstanding anything contained in the Plan or this Award Document to the
contrary, if the consummation of any transaction under the Plan or this Award
Document would result in the possible imposition of liability on the Participant
pursuant to Section 16(b) of the Exchange Act, the Administrator shall have the
right, in its sole discretion, but shall not be obligated, to defer such
transaction to the extent necessary to avoid such liability, but in no event for
a period in excess of 180 days.
 
12.  
Compliance with Code Section 409A.

 
Notwithstanding any contrary provision herein or in the Plan, if any RSU is
deemed to be a “deferral of compensation” under Code Section 409A or any
regulations or guidance promulgated thereunder or could cause any person to
recognize additional taxes, penalties or interest under Code Section 409A, the
Board may, in its sole discretion and without the consent of any person,
unilaterally modify such provision, or the Participant’s Deferral Election (if
applicable):  (i) to comply with, or avoid being subject to, Code Section 409A,
or to avoid the imposition of any additional taxes, penalties or interest under
Code Section 409A, and (ii) to maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Code Section 409A.  This Section 12 does not create an obligation on the part
of the Board to modify the Plan or this Award Document and does not guarantee
that any person will not be subject to additional taxes, penalties or interest
under Code Section 409A.
 
13.  
Amendment.

 
Notwithstanding anything herein or in the Plan to the contrary, the Board may,
at any time, alter, amend, suspend or modify this Award Document; provided,
however, that no amendment or modification of this Award Document shall
materially and adversely alter or impair the rights of the Participant with
respect to any then outstanding RSUs without the consent of the Participant.
 
14.  
No Rights to Grants or to Continue as a Director.

 
The Participant shall not have any claim or right to receive future grants of
RSUs under the Plan.  Nothing in the Plan or in this Award Document shall confer
upon the Participant any right to continue to serve as a director of the Company
or to be nominated for re-election by the Company’s shareholders or shall
interfere in any way with the right of the Board or the stockholders of the
Company to terminate such status at any time, with or without cause and with or
without notice, except as otherwise provided by the certificate of incorporation
or by-laws of the Company or applicable law.
 
15.  
Entire Agreement.

 
This Award Document and the Plan set forth the entire agreement and
understanding between the parties hereto, and supersede all prior agreements and
understandings relating to the subject matter hereof.  This Award Document may
be executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement.
 


 
IN WITNESS WHEREOF, the Company has caused this Award Document to be executed by
its duly authorized officer and the Participant has executed this Award
Document, both as of the day and year first above written.
 

      DYCOM INDUSTRIES, INC.                       By:                         
PARTICIPANT                               <<Name>>           Number of
Restricted Stock Units:     Address:             Date of Grant:      